Citation Nr: 0801405	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which awarded service 
connection for PTSD and assigned an initial disability rating 
of 30 percent, effective October 4, 2004.  The veteran 
requests a higher rating. 


FINDING OF FACT

The veteran's PTSD is of no more than moderate severity and 
primarily manifests with depressed mood, irritability, social 
isolation, mild memory problems, and sleep disturbances such 
as nightmares and decreased sleep; but without flattened 
affect; circumstantial circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment or abstract thinking. 


CONCLUSION OF LAW
 
The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2004 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

VA has assisted the veteran in the development of his claim 
in accordance with applicable laws and regulations.  
Accordingly, the Board may address the merits of this claim 
without causing any prejudice to the veteran.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
Staged ratings are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  The veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which awarded service 
connection for PTSD and assigned an initial disability rating 
of 30 percent, effective October 4, 2004.  The veteran 
requests a higher rating. 


FINDING OF FACT

The veteran's PTSD is of no more than moderate severity and 
primarily manifests with depressed mood, irritability, social 
isolation, mild memory problems, and sleep disturbances such 
as nightmares and decreased sleep; but without flattened 
affect; circumstantial circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment or abstract thinking. 


CONCLUSION OF LAW
 
The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2004 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

VA has assisted the veteran in the development of his claim 
in accordance with applicable laws and regulations.  
Accordingly, the Board may address the merits of this claim 
without causing any prejudice to the veteran.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
Staged ratings are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  The veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).



Factual Background and Analysis

The veteran was granted service connection for PTSD with an 
initial disability evaluation of 30 percent, effective from 
October 4, 2004.  The veteran contends he is entitled to a 
higher initial disability rating.  The Board has considered 
the appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.

In connection with the PTSD service connection claim, VA 
medical records were obtained.  VA outpatient treatment 
records dated between April and July 2004 show that during a 
psychiatric assessment in April 2004, the veteran reported 
that his wife told him he "howled" and talked in his sleep.  
The veteran stated that he would occasionally awaken in the 
middle of the night.  He also indicated that he had been 
married for 34 years, and his daughter and three 
grandchildren lived with him.  He had been employed with VA 
for 15 years.  He reported that he attended church and 
enjoyed recreational fishing.  He stated that he sat facing 
the doors, occasionally jumped when the phone rang, 
repeatedly checked locks, and was afraid of fire.  The 
veteran denied any psychiatric hospitalizations or other 
outpatient treatment.  He was taking no medications for his 
PTSD.  The veteran also denied depression and his only other 
noted complaint was anger, without violence.  Upon objective 
examination, the veteran was appropriately dressed and had 
well-organized, logical, and goal-directed speech.  His 
behavior was friendly and cooperative.  His mood was euthymic 
and his affect was full in range.  There was no delusional 
thought content or hallucinations.  The veteran denied 
homicidal or suicidal thoughts.  Cognition was clear.  The 
veteran's GAF score was 60.

Private medical evidence consisted of correspondence from a 
psychiatrist at the Goldsboro Psychiatric Clinic (GPC) dated 
in February 2005 was to the effect that the veteran reported 
chronic and severe post-traumatic stress disorder symptoms.  
These symptoms included intrusive thoughts, distressing 
dreams and parasomnias, distress at exposure to triggers 
which reminded him of past trauma, avoidance of conversations 
about past service, adehonia, detachment from others, 
restricted affect, sense of foreshortened future, and 
exaggerated startle response.  Specifically, the veteran 
reported sleeping as little as 2 to 3 hours per night.  He 
preferred to spend time alone at home and avoid crowds and 
strangers at all costs.  He stated he was unable to tolerate 
people standing behind him and preferred to keep his back to 
the wall so that he can see the doors in the room.  The 
veteran further reported that he used to fish frequently but 
now almost never went fishing.  He admitted to frequent angry 
outbursts, especially towards family members.  He also noted 
that he had worsening memory problems, which caused him to 
forget the names of close friends and acquaintances.  In 
addition, the veteran reported a depressed mood, crying 
spells, and intermittent panic attacks.  The panic attack 
symptoms described as dizziness, palpations, and severe 
anxiety; were said to most often occur when he was around 
unfamiliar people or in a crowd.  He also endorsed frequent 
auditory and visual hallucinations, such as hearing noises or 
voices and seeing figures, shadows, or movements in his 
peripheral vision.

Upon objective examination, the veteran was reportedly 
cooperative and dressed in a normal fashion.  His mood was 
anxious and his affect was restricted.  Thought process was 
linear.  There were no hallucinations or delusions reported 
during the brief interview.  There also were no homicidal or 
suicidal ideations.  The veteran's judgment and insight were 
fair.  The GAF score was 35.  

A nurse's report from an April 2005 follow-up assessment at 
GPC shows the veteran had not been compliant with his 
prescribed medications.  Upon questioning, the veteran 
endorsed symptoms including hypervigilance, disturbed sleep, 
panic attacks once every other month.  He noted that he 
socialized with his family on a moderate basis, but rarely 
ever with friends.  He related that he experienced panic 
attacks once every other month, slept five to six hours a 
night, and experienced flashbacks about once every three to 
four months.  The veteran also indicated that he had memory 
difficulties such as forgetting things from room to room, 
misplaced things and got lost while driving.  The veteran 
further endorsed symptoms which included anger, depression, 
mood swings, crying spells and auditory hallucinations.

VA outpatient treatment records dated in April 2005 reveal 
that the veteran was depressed, but enjoyed recreational 
activities such as fishing and building things.  A clinical 
note shows a GAF score of 60.  

The veteran underwent a VA psychiatric examination in July 
2005.  During the examination, the veteran reported that he 
had not missed work due to his PTSD symptoms.  He described a 
good relationship with his daughter and a "rocky" 
relationship with his son.  The veteran indicated that he 
stays home all the time and is irritable with his wife.  He 
reported having outbursts, and fighting and arguing in his 
sleep.  These symptoms were said to occur for about a month, 
and then he is symptom free for a couple of months.  The 
veteran also reported some mild concentration problems while 
driving.  He reported that his depressed mood had improved 
somewhat on medication, but he still felt lonely from time to 
time.  

Upon objective examination, the examiner noted that the 
veteran was casually dressed, and had good grooming and 
personal hygiene.  He was alert and cooperative.  The 
veteran's overall mood was euthymic with full affect.  Upon 
mental examination, the veteran was alert and oriented times 
four.  There was no disruption in speech, thought, or 
communication processes.  His attention and concentration 
were within normal limits throughout the interview.  The 
examiner noted that the veteran was able to self-manage his 
medications but sometimes forgot.  The examiner explained 
that although the veteran occasionally had anxiety problems, 
there were no symptoms to indicate he had experienced panic 
attacks.  The veteran did not report suicidal ideation and 
denied homicidal ideation.  The veteran also could not 
remember his nightmares, and they did not occur on a regular 
basis.  The veteran continues to have problems with 
disassociation from others, irritability and sleep 
disturbances.  Finally, although the veteran reported social 
isolation, it did not cause any major impairment with 
employment.  The GAF score was 60.

VA outpatient treatment records through November 2006 show 
the veteran was alert and oriented as to person, place and 
time.  His mood was brighter and euthymic and he demonstrated 
a full range of affect, mood congruent.  He demonstrated 
insight, and had good impulse control and judgment.  He 
denied auditory or visual hallucinations; thought disorders; 
or suicidal, homicidal, or paranoid ideations.  His last 
record GAF score was 65.  The outpatient notes reflect that 
the veteran was following the treatment plan and taking his 
medication in a timely manner, and was doing reasonable well 
(except that he continued to have nightmares and disturbed 
sleep.). 

The veteran underwent a VA examination in November 2006.  His 
claims file and medical records were reviewed.  It was 
revealed that the veteran had retired as a housekeeper in 
September 2005; due to what he described were bad nerves.  
The veteran denied a history of hospitalization for a mental 
disorder.  The veteran indicated that he felt his medications 
were helping his PTSD symptoms but he continued to have sleep 
disturbances.  He stated that he was not always compliant 
because of the side effect of drowsiness.  The veteran 
reported that he lived alone with his wife.  He reported that 
he was still able to enjoy his grandchildren, but denied 
having friends and did not get out of the house, although he 
did fish once in a while.  He also took trips with his wife.  
The veteran stated that sometimes forgets where he puts 
things.  He seems to get angry and irritable easily, and 
occasionally will become sad and depressed, although not for 
long.  There was no history of suicide attempts or violence.  
He denied alcohol or substance abuse.  He endorsed some 
occasional suicidal and homicidal thoughts, but no intent.  
The veteran reported that he did not take all of his 
medications all the time.

Upon examination, the veteran was clean and appropriately 
dressed.  Psychomotor activity was unremarkable.  Speech was 
mumbled and affect was constricted.  Mood was depressed.  The 
veteran's attention was intact during the interview.  The 
veteran was able to maintain at least minimal personal 
hygiene.  There were some problems with activities of daily 
living such as driving (slight) and shopping (moderate).  The 
veteran's memory seemed intact upon interview.  The GAF was 
noted to be 55.  The examiner noted that the veteran's PTSD 
symptomatology caused a moderate level of impairment to 
employment, due to nervousness and irritability, but was not 
preclusive to employment in and of itself.  The examiner 
further noted that other than the wife and grandchildren the 
veteran reported social isolation.  He reported little 
recreational or enjoyable activities.  There were no major 
changes reported since the previous examination, with the 
exception of increased yelling out at night.

Based upon a review of the cumulative evidence, the Board 
finds that an initial disability rating in excess of 30 
percent is not warranted, as the objective evidence does not 
demonstrate that the veteran's current PTSD symptoms more 
nearly approximate the criteria necessary for a 50 percent 
(or higher) disability rating for any period under review.  

In this regard, the mental status examinations show that the 
veteran's PTSD symptoms have primarily consisted of sleep 
disturbances, such as nightmares and decreased sleep; 
irritability, social isolation, depressed mood, and mild 
memory problems.  These symptoms are adequately accounted for 
in the currently assigned disability rating of 30 percent, 
for PTSD of moderate severity.  

The Board observes that at no time during the course of the 
appeal has the veteran been noted to have circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; impairment 
of long-term memory; or impaired abstract thinking.  Such 
symptoms would support an assignment of a higher disability 
evaluation.  Although the veteran reported some mild memory 
loss, this symptom is accounted for in the 30 percent 
disability evaluation.  Moreover, thought the veteran 
reported panic attacks (sometimes more than once a week), the 
April 2005 VA examiner indicated that based on the described 
symptoms, the veteran was not experiencing true panic 
attacks, but rather anxiety.  

Overall, the veteran appears to be functioning 
satisfactorily, despite his continued irritability, social 
isolation, depressed mood, sleep impairment, and mild memory 
problems.  With the exception of a GAF score of 35, recorded 
in February 2005 by a private psychiatrist; the cumulative 
GAF scores are noted to be between 55 and 65, which are 
indicative of no more than moderate symptoms or moderate 
difficulty in social and occupational, functioning.  See 
(DSM-IV) at 32.  Id.  Significantly, the Board notes that the 
veteran has not been consistently compliant with the 
medications prescribed to manage his PTSD symptoms.  As 
noted, private records dated in April 2005 showed the veteran 
was not taking his medications as prescribed by his private 
physician, and during the July 2005 VA examination, the 
veteran reported he sometimes forgot to take his medications.  
The most recent VA examiner's report reflects that the 
veteran was not taking his medication because they caused 
drowsiness.  

Finally, although there remains evidence of anxiety, 
irritability and anger, none of the available evidence shows 
that the veteran has impaired impulse control such as 
unprovoked irritability with periods of violence.  Moreover, 
the overall examination reports and treatment records reveal 
no history of delusions or paranoid ideations.  The Board 
observes that while the veteran endorsed some visual and 
auditory hallucinations, mainly between February and April 
2005, he denied hallucinations during all of the VA 
examinations, including at the most recent one in November 
2006.  In addition, the veteran has been observed to be 
appropriately groomed during all of his clinical evaluations 
and there have been no reported observations of neglected 
personal appearance and hygiene.  Finally, the Board observes 
that the veteran has been able to maintain a good 
relationship with his wife, daughter, and grandchildren.  He 
also is able take trips with his wife, attend church and fish 
occasionally.  Clearly then, the evidence also does not 
reflect impairment of such severity to meet the criteria for 
a 50 percent rating.  

The Board also observes that the veteran's PTSD symptoms are 
not more closely represented by those shown for an evaluation 
in excess of 50 percent.  In this regard, the Board notes 
that throughout the course of the appeal, there has been no 
evidence of symptoms including, but not limited to: suicidal 
plans or intent, obsessional rituals, near-continuous panic 
or depression affecting the ability to function 
independently, or spatial disorientation; inability to 
maintain personal hygiene, gross impairment in thought 
processes or communication, or persistent danger of hurting 
self or others.  Evidence of these symptoms would possibly 
warrant higher ratings of 70 or 100 percent.  On the basis of 
the available objective evidence, the Board finds that the 
criteria for an initial disability rating of 30 percent are 
not met.

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).  


ORDER

An initial disability rating in excess of 30 percent, for 
post-traumatic stress disorder (PTSD) is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


